Citation Nr: 1819438	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 2008 with 5 months and 17 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  

At the hearing, the Veteran and his representative submitted additional evidence (private medical records) and waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, the credible supporting evidence that the claimed in-service stressor occurred may be established through credible lay testimony, alone, if the in-service stressor involves fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).

At the January 2018 Board hearing, the Veteran contended that he had been seeking private treatment for PTSD and that his mental health problems started after his Desert Storm deployment in 1991.  He recounted combat zone experiences, to include a Scud missile attack, sarin gas exposure, and seeing dead bodies.  The Board notes that the Veteran's DD Form 214 shows that he served in a designated imminent danger pay area.

The Veteran's service treatment records do not contain a diagnosis of, or treatment for, PTSD or any other psychiatric disorder.

However, medical records from a private physician's office show that he sought treatment for PTSD.  See, e.g., August 30, 2010, private medical record.

The Veteran was afforded a VA examination in April 2011.  The examiner reported that the Veteran did not have a diagnosis of PTSD but, instead, indicated that the Veteran had adjustment disorder with depressive features, which was not related to his service.

Nonetheless, at the January 2018 Board hearing, the Veteran asserted that the private medical records, which he was submitting, dated since the VA examination support that he has PTSD that is related to service.  Such medical records include an October 27, 2016, record from a private psychiatrist (C.B., M.D.).  Dr. C.B. reported that the Veteran has a current diagnosis of PTSD that is related to his in-service experiences as a drill instructor and intense survivor guilt, in addition to serving in combat zones.

Additionally, the evidence includes a private medical record from a neuropsychologist (R.A., Ph.D.) dated November 23, 2011.  Dr. R.A. also reported that the Veteran has a diagnosis of PTSD and also related the PTSD to his service, to include intense fear and helplessness related to his combat experiences.

In comparing these conflicting opinions, it appears that they are the result of a professional difference of opinion regarding the Veteran's psychiatric diagnosis and its service-related nature.  In weighing such evidence, the Board finds that question of diagnosis and a nexus to service is at least in equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that he has PTSD that is related to his service, to include stressors in service in imminent danger areas.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  Accordingly, service connection for PTSD is warranted given the evidence in this case.


ORDER

Service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


